DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(a)	Claim 8; “…computer program is stored in the memory and configured to cause the processor to perform operations of: obtaining a mode control command”
(b)	Claim 10; “…processor is specifically configured to collect the voice information of the user via the external device” 
(c)	Claim 10; “…processor is specifically configured to play the audio information corresponding to the target information via the external device” 
(d)	Claim 11; “…processor is specifically configured to deactivate the near-field voice channel and activate the far-field voice channel” 
(e)	Claim 11; “…processor is specifically configured to: process the voice information via the far-field voice channel” 
(f)	Claim 12; “…processor is further configured to: when the terminal device is in the first mode, control the terminal device to display a first interface” 
(g)	Claim 13; “…processor is further configured to: obtain an application control command”
(h)	Claim 14; “…processor is further configured to: receive, via the communication interface, a push message transmitted in real time by the server when the terminal device is in the second mode”
Claim 15; “…computer program is stored in the memory and configured to cause the processor to perform operations of: obtaining a current voice interaction mode of a terminal device” 
(j)	Claim 16; “…processor is further configured to: generate a push message if the terminal device is in the second mode” 
(k)	Claim 17; “…processor is specifically configured to perform the following operations when generating the push message: generating the push message according to at least one of the latest real-time hotspot information, user history information, and user a portrait” 
(l)	Claim 18; “…processor is specifically configured to perform the following operations when generating the push message according to at least one of the latest real-time hotspot information, the user history information, and the user portrait: predicting user behavior information according to the user history information” 
(m)	Claim 19; “…processor is specifically configured to perform the following operations when determining the push message according to the recommended contents and the latest real-time hotspot information: sorting the recommended contents and the latest real-time hotspot information”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 2, Step 201, Paragraphs 0037
(b) Fig. 4, Processor 142, Paragraph 0050 
(c) Fig. 4, Processor 142, Paragraph 0006 
 Fig. 4, Processor 142, Paragraph 0048
(e) Fig. 4, Processor 142, Paragraph 0048 
(f) Fig. 4, Processor 142, Paragraph 0065
(g) Fig. 4, Processor 142, Paragraph 0074
(h) Fig. 4, Processor 142, Paragraphs 0083 
(i) Fig. 11, Step 1101, Paragraph 0090 
(j) Fig. 15, Processor 152, Paragraph 0096 
(k) Fig. 15, Processor 152, Paragraph 0099 
(l) Fig. 15, Processor 152, Paragraph 0099 
(m) Fig. 15, Processor 152, Paragraph 0100
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 8 & 15 define a “computer program” and Claim 20 defines a “computer readable storage medium having a computer program”. However, the claim does not define a “non-transitory” computer-readable medium or a “non-transitory” computer-readable memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program.  The examiner suggests amending the claim(s) to embody the program on a “non-transitory computer-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory (refer to “note” below).  Any amendment to the claim should be commensurate with its corresponding disclosure.
3.	Claims 9-14 depend on rejected claim 8. Therefore, by virtue of their dependency, Claims 9-14 are rejected on the same grounds as Claim 8.

4.	Claims 16-19 depend on rejected claim 15. Therefore, by virtue of their dependency, Claims 16-19 are rejected on the same grounds as Claim 15.



Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karr (US 20130212478 A1 hereinafter, Karr ‘478) in combination with Fuchiwaki et al. (US 20170236510 A1 hereinafter, Fuchiwaki ‘510).
Regarding claim 8; Karr ‘478 discloses a terminal device (Fig. 1, Phone 100)
comprising: 
a memory (Fig. 2, Memory 250)  
a processor  (Fig. 2, Processor 200)   
and a computer program (i.e. Computing device (e.g., the telephone module 240 of Fig. 2) may be configured or programmed by user to execute the method. Paragraph 0085); 
wherein the computer program is stored in the memory and configured to cause the processor to perform operations (i.e. Storage media, such as, one or more CD-ROMs and/or disks, for example, may have stored thereon instructions, executable by a system, such as a computer system. Paragraph 0111);
of: obtaining a mode control command (i.e. Receiving audio signals and transmitting corresponding commands to a back-end server for processing via a communication network. Paragraph 0004); 
(Fig. 5, Step 530 i.e. “Activate Feature-To-Symbol Conversion) a terminal device from a first mode (Fig. 5, Step 510) to a second mode (Fig. 5, Step 520)  according to the mode control command (i.e. The communication device requests a communication network connection 510. The computing device may activate or recommend activation of voice recognition 520. Paragraph 0079);  
obtaining voice information of a user when the terminal device is in the second mode (Fig. 5, Step 540 i.e. After activation of feature-to-symbol conversion 530,The communication device may receive input from a user 540. Paragraph 0079).
Karr ‘478 does not expressly disclose obtaining, according to the voice information, target information required by the user from a server; and playing audio information corresponding to the target information.
Fuchiwaki ‘510 discloses obtaining, according to the voice information, target information required by the user from a server (Fig. 8, Step S220 i.e. An operation instruction signal for playing the designated musical piece with the designated music play device is generated according to the extracted operation record (S220). Paragraphs 0112-0113);  
and playing audio information corresponding to the target information (i.e. The generated operation instruction signal is sent to the designated music play device through the connection route designated by the extracted operation record (S222). Paragraph 0113). 

Karr ‘478 and Fuchiwaki ‘510 are combinable because they are from same field of endeavor of speech systems (Fuchiwaki ‘510 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Karr ‘478 by adding obtaining, according to the voice information, target information required by the user from a server; and playing audio information corresponding to the target information as taught by Fuchiwaki ‘510. The motivation for doing so would have been advantageous and more efficient to carry out a 

Regarding claim 9; Karr ‘478 discloses wherein the processor is specifically used for at least one of the following operations when obtaining the mode control command: detecting an operation from the user on an application in the terminal device, and generating the mode control command according to the operation (i.e. "Tab 1" 701 may represent a tab with a URL. If, for instance, a user desires to view the web page associated with "Tab 1", a user may issue an audio command "1" which may result in that tab's corresponding electronic interface to be displayed. Opening a new window may be automatic; for example, if user initiates execution of hyperlink 703 by issuing audio command "triangle", a window may appear and may display the relevant electronic interface associated with the audio command. Paragraph 0084);
and detecting whether the terminal device is connected to an external device, and generating the mode control command if the terminal device is connected to the external device (i.e. Processor 200 may be coupled to microphone 113 to detect audio signals received by microphone 113. A communication network interface 210 may transmit electronic audio signals to back-end server 150 using an electronic audio connection that may be established between computing device and back-end server. Audio signal may convey a command which may perform an operation that may be generated internally by computing device. Paragraph 0014).
 
Regarding claim 10;  Karr ‘478 discloses wherein the processor is specifically configured to collect the voice information of the user via the external device when obtaining the voice information of the user (Fig. 5, Step 540 i.e. After activation of feature-to-symbol conversion 530,The communication device may receive input from a user 540. Paragraph 0079).
Karr ‘478 as modified does not expressly disclose wherein the processor is specifically configured to play the audio information corresponding to the target information via the external device when playing the audio information corresponding to the target information.
(Fig. 8, Steps S216-S222 i.e. If it is possible to play it according to the extracted operation record (S214, Yes), it is determined whether the extracted operation record indicates the use of any voice recognition function for playing the designated musical piece (S216). An operation instruction signal for playing the designated musical piece with the designated music play device is generated according to the extracted operation record (S220).  The generated operation instruction signal is sent to the designated music play device through the connection route designated by the extracted operation record (S222). Paragraphs 0112-0113). 
Karr ‘478 and Fuchiwaki ‘510 are combinable because they are from same field of endeavor of speech systems (Fuchiwaki ‘510 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Karr ‘478 by adding wherein the processor is specifically configured to play the audio information corresponding to the target information via the external device when playing the audio information corresponding to the target information as taught by Fuchiwaki ‘510. The motivation for doing so would have been advantageous and more efficient to carry out a process relating voice recognition on a voice spoken by a user. Therefore, it would have been obvious to combine Karr ‘478 with Fuchiwaki ‘510 to obtain the invention as specified.
Regarding claim 11; Karr ‘478 discloses wherein the terminal device comprises a near-field voice channel (Fig.5, Step 540 i.e. the computing device may activate or recommend activation of voice recognition 520. a communication device may receive input from a user 540. Paragraph 0079) 
and a far-field voice channel (Fig. 5, Step 551 i.e. Computing device may transmit electrical audio signal to back-end server 150 via established audio connection 551. Paragraph 0079);  
when converting the terminal device from the first mode to the second mode, the processor is specifically configured to deactivate the near-field voice channel and activate the far-field voice (i.e. The computing device may activate or recommend activation of voice recognition 520. After activation of feature-to-symbol conversion 530, a communication device may receive input from a user 540. One of ordinary skill in the art would understand that the first mode connection of is already connected, it is not actively connecting. Because the system is not trying to actively connect, it can be inferred that the first mode of connecting is deactivated. Paragraph 0079);  
Karr ‘478 as modified does not expressly disclose and when obtaining, according to the voice information, the target information required by the user from the server; the processor is specifically configured to: process the voice information via the far-field voice channel, and determine the target information required by the user; and obtain the target information required by the user from the server. 
Fuchiwaki ‘510 discloses and when obtaining, according to the voice information, the target information required by the user from the server (Fig. 8, Step S220 i.e. An operation instruction signal for playing the designated musical piece with the designated music play device is generated according to the extracted operation record (S220). Paragraphs 0112-0113);  
the processor is specifically configured to: process the voice information via the far-field voice channel, and determine the target information required by the user (i.e. The generated operation instruction signal is sent to the designated music play device through the connection route designated by the extracted operation record (S222). Paragraphs 0112-0113)  
and obtain the target information required by the user from the server (Fig. 8, Step S220 i.e. An operation instruction signal for playing the designated musical piece with the designated music play device is generated according to the extracted operation record (S220). Paragraphs 0112-0113);  
 Karr ‘478 and Fuchiwaki ‘510 are combinable because they are from same field of endeavor of speech systems (Fuchiwaki ‘510 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Karr ‘478 by adding when obtaining, according to the voice information, the target information required by the user from the server; the processor is specifically configured to: process the voice information via the far-field 

Regarding claim 12; Karr ‘478 discloses wherein the processor is further configured to: when the terminal device is in the first mode, control the terminal device to display a first interface (i.e. Touch-sensing panel may direct a cursor on display screen 112 to select graphical "text-to -speech" buttons shown on display screen 112. Paragraph 0019) 
and when the terminal device is converted from the first mode to the second mode, control the terminal device to display a second interface (i.e. Speech-to-text converter 242 identifies words in an audio signal based at least in part on one or more speech recognition techniques, and may cause display screen 112 to display recognized words in text. Speech-to-text converter 242 may be activated and deactivated by input to the user interface 230. Paragraph 0022).

Regarding claim 13;  Karr ‘478 discloses wherein the processor is further configured to: obtain an application control command  (i.e. "Tab 1" 701 may represent a tab with a URL. If, for instance, a user desires to view the web page associated with "Tab 1", a user may issue an audio command "1" which may result in that tab's corresponding electronic interface to be displayed. Opening a new window may be automatic; for example, if user initiates execution of hyperlink 703 by issuing audio command "triangle", a window may appear and may display the relevant electronic interface associated with the audio command. Paragraph 0084)
wherein the application control command is used to control an application which is not triggered by the user to be enabled or disabled (i.e. Referring to Fig. 7, a device's display screen 112 may display multiple tabs as a result of tunneling into a website via execution of hyperlinks on successive pages. "Tab 1" 701 may represent a tab with a URL. If, for instance, a user desires to view the web page associated with "Tab 1", a user may issue an audio command "1" which may result in that tab's corresponding electronic interface to be displayed. Paragraph 0084)
 (i.e. Opening a new window may be automatic; for example, if user initiates execution of hyperlink 703 by issuing audio command "triangle", a window may appear and may display the relevant electronic interface associated with the audio command. Paragraph 0084)
and if the application control command is used to control an application which is not triggered by the user to be disabled, not display, on the second interface, a user interface corresponding to the application when the terminal device is in the second mode and the application is enabled (i.e. The opening of a new window may not be automatic; for example, if user wants to add a new window but is not prepared to command a URL, a user may issue a "plus" 702 command whereby a window with a blank browser may appear on the device's display 112. Paragraph 0084) 

Regarding claim 14;  Karr ‘478 discloses a communication interface (Fig. 6, User Interface 616);  
the processor is further configured to: receive, via the communication interface, a push message transmitted in real time by the server when the terminal device is in the second mode and display the push message on the terminal device (i.e. Processed operations stemming from audio commands represented by electronic audio signal may be pushed back onto the device via audio connection 560. Paragraph 0079-0081); 

Regarding claim 1; Claim 1 contains substantially the same subject matter as claim 8. Therefore, Claim 1 is rejected on the same grounds as claim 8.
Regarding claim 2;  Claim 2 contains substantially the same subject matter as claim 9. Therefore, Claim 2 is rejected on the same grounds as claim 9.
Regarding claim 3;  Claim 3 contains substantially the same subject matter as claim 10. Therefore, Claim 3 is rejected on the same grounds as claim 10.
Regarding claim 4; Claim 4 contains substantially the same subject matter as claim 11. Therefore, Claim 4 is rejected on the same grounds as claim 11.
Regarding claim 5; Claim 5 contains substantially the same subject matter as claim 12. Therefore, Claim 5 is rejected on the same grounds as claim 12.
Regarding claim 6;  Claim 6 contains substantially the same subject matter as claim 13. Therefore, Claim 6 is rejected on the same grounds as claim 13.
Regarding claim 7; Claim 7 contains substantially the same subject matter as claim 14. Therefore, Claim 7 is rejected on the same grounds as claim 14.

Regarding claim 15; Karr ‘478 discloses a server (Fig. 6, Mobile Station) 
comprising: 
a memory (Fig. 6, Memory 604);  
a processor (Fig. 6, CPU 602)
a communication interface (Fig. 6, User Interface 616); 
and a computer program wherein the computer program is stored in the memory and configured to cause the processor to perform operations (i.e. Memory 604 may store instructions which are executable to perform one or more of processes or implementations. Paragraph 0083); 
of: 
obtaining a current voice interaction mode of a terminal device (Fig. 1, Phone 100 i.e. Transmitting corresponding commands to a back-end server for processing via a communication network. Paragraph 0004);
wherein the terminal device comprises a first mode (Fig. 5, Step 510)  and a second mode (Fig. 5, Step 520)  
Karr ‘478 does not expressly disclose if the terminal device is in the second mode, determining, according to voice information of a user transmitted by the terminal device, target 
Fuchiwaki ‘510 discloses if the terminal device is in the second mode, determining, according to voice information of a user transmitted by the terminal device, target information required by the user  (Fig. 8, Step S220 i.e. An operation instruction signal for playing the designated musical piece with the designated music play device is generated according to the extracted operation record (S220). Paragraphs 0112-0113);  
and transmitting the target information to the terminal device via the communication interface so that the terminal device plays audio information corresponding to the target information (i.e. The generated operation instruction signal is sent to the designated music play device through the connection route designated by the extracted operation record (S222). Paragraph 0113). 
Karr ‘478 and Fuchiwaki ‘510 are combinable because they are from same field of endeavor of speech systems (Fuchiwaki ‘510 at “Field of Invention”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Karr ‘478 by adding if the terminal device is in the second mode, determining, according to voice information of a user transmitted by the terminal device, target information required by the user; and transmitting the target information to the terminal device via the communication interface so that the terminal device plays audio information corresponding to the target information as taught by Fuchiwaki ‘510. The motivation for doing so would have been advantageous and more efficient to carry out a process relating voice recognition on a voice spoken by a user. Therefore, it would have been obvious to combine Karr ‘478 with Fuchiwaki ‘510 to obtain the invention as specified.

Regarding claim 16;  Karr ‘478 discloses wherein the processor is further configured to: 
(Fig. 5, Step 552 i.e. Push speech signals to device’s processor via audio connection.  Paragraph 0079) 
and transmit, via the communication interface, the push message to the terminal device in real time (i.e. Processed operations stemming from audio commands represented by electronic audio signal may be pushed back onto the device via audio connection 560. Paragraph 0079-0081);

Regarding claim 20;  Karr ‘478 discloses a computer readable storage medium having a computer program stored thereon, wherein the computer program is executed by a processor to implement a method according to claim 1 (i.e. Storage media, such as, one or more CD-ROMs and/or disks, for example, may have stored thereon instructions, executable by a system, such as a computer system. Paragraph 0111).

Allowable Subject Matter
1.	Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claims 18 & 19 depend on objected claim 17. Therefore by virtue of their dependency Claims 18 & 19 are also objected subject matter.

Examiner’s Reasons for Indication of Objected Subject Matter
Karr ‘478 with discloses wherein computing device may include a microphone 113, a processor 200 (Referring to FIG. 2) or a communication network interface 210. Processor 200 may be coupled to microphone 113 to detect audio signals received by microphone 113. A communication network interface 210 may transmit electronic audio signals to back-end server 150 using an electronic audio connection that may be established between computing device and 
Fuchiwaki ‘510 discloses wherein a voice processing device includes a voice recognition unit for extracting a command contained in an input voice, and a control unit for controlling operation of the voice processing device itself and/or instructing external devices to operate, based on the extracted command and/or operation instruction information provided. The control unit stores, in a storage device as an operation history, operation information associating the command or a part thereof and/or the operation instruction information or a part of the operation instruction information with details of the operation which is performed by the voice processing device and/or the external device based on the command and/or the operation instruction information. When a voice is input anew, the control unit extracts from the operation history an operation record containing a command or a part of a command, and controls operation of the voice processing device itself and/or instructs an external device to operate.
Karr ‘478 either alone or in combination with Fuchiwaki ‘510 fail to teach generating the push message according to at least one of the latest real-time hotspot information, user history information, and user a portrait; predicting user behavior information according to the user history information;  obtaining recommended contents according to the user behavior information; and determining the push message according to the recommended contents and the latest real-time hotspot information; sorting the recommended contents and the latest real-time hotspot information, and obtaining a sorting result of the recommended contents and the latest real-time Claims 17-19 as objected subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677